DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the downhole processor in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 2, 4, 7 10, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the production flow rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the formation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase "preferably" in lines 5 and 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are a requirement of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the production flow rate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrase "preferably" in lines 4 and 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are a requirement of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the formation" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the element that communicates with a remote location. Such as a wireline or telemetry device. Please be cautious not to create a 112(a) rejection for new matter as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 11-12, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giusti, Jr. et al. US Patent 5,117,906 (Giusti).
Regarding claim 1, Giusti discloses a method for producing fluids or gases from a horizontal well (horizontal well illustrated in Fig. 5), the method comprising the steps: providing a horizontal well having a horizontal production openhole (horizontal well illustrated in Fig. 5); dividing the horizontal production openhole into at least two separate compartments (Z1, Z2), by means of blockers (10, 100); providing for each separate compartment at least one production string (30, 32); and passing fluid or gas from each compartment to the surface via the corresponding production strings (fluid are produced through the opening in the casing in the respective production zones; col. 3, lines 63-86 and col. 4, lines 9-13; Figs. 1 & 5). (col. 3, line 55-col. 4, line 13 and col. 8, lines 42-64; Figs. 1 & 5).
Regarding claim 7, Giusti discloses inserting a metal tube (14 or liner not shown; col. 8, lines 50-54) into the horizontal well for providing an outer shell of the openhole; preferably cementing an area around the metal tube (col. 8, lines 50-54); and providing a porous structure (24, 26 and opening illustrated in Fig. 5) in the metal tube, preferably by igniting an explosive charge inside the openhole of the horizontal well (examiner contends the opening can be made by an explosive charge). (Figs. 1 & 5)
Regarding claim 9, Giusti discloses a fluid or gas production device for horizontal fluid or gas wells, comprising: a horizontal well having a production openhole (horizontal well illustrated in Fig. 5); at least one blocker (10, 100) inside the production openhole for dividing the production openhole into individual compartments (Z1, Z2); and at least two individual production strings (30, 32), of which at least one extending inside the production openhole, from the surface (surface; col. 4, lines 9-13) to one of the compartments with at least one production string individually for each compartment (illustrated in Fig. 5). (col. 3, line 55-col. 4, line 13 and col. 8, lines 42-64; Figs. 1 & 5).
Regarding claim 11, Giusti discloses each blocker (10, 100) is impermeable for the fluid or gas and can be positioned freely along the length of the production openhole or casing (releasably set; col. 8, lines 40-41). 
Regarding claim 12, Giusti discloses the individual production strings (30, 32) extend through the respective blocker or blockers (10, 100) and the respective blocker seals the pass of each production string against the fluid or gas. (Fig. 5).
Regarding claim 14, Giusti discloses the production openhole further comprises a permeable outer shell (14 or liner not shown; col. 8, lines 50-54) to allow the fluid or gas to penetrate from the formation, or formations, into the production openhole, wherein preferably the outer shell is made of a metal tube (casing or liner) and preferably a cement layer (col. 8, lines 50-54), which have a porous structure (24, 26 and opening illustrated in Fig. 5). 
Regarding claim 15, Giusti discloses the production strings (30, 32) are made of a flexible and durable material, allowing to be bent from the vertical well to the horizontal production openhole and to endure high pressures of the fluid, gas and/or injection liquid, gas (Fig. 5). Fig. 5 illustrates both tubing strings 30, 32 bending in the heel between the vertical and horizontal sections.
Regarding claim 20, Giusti discloses said string includes a communication capability for communicating with a remote location. (col. 8, lines 55-59; Fig. 5). Auxiliary conduits 108, 110 can communicate with remote locations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giusti in view of Winestock et al. PG Pub. 2015/0129201 (Winestock).
Regarding claims 2, 10, 16, and 17, Giusti discloses the claimed invention except for the step of controlling the production flow rate of fluid or gas of each compartment individually. The controlling of the production fluid can be with a choke or flow control device.
Nonetheless, Winestock teaches a downhole well system that has chokes or valves that may be operated to selectively manage the production and injection of fluids using the multilateral well. In addition, sensors may be provided in the multilateral well, for example to monitor pressure, temperature, flow rate and fluid composition. (Par. [0039]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubing strings in Giusti with valves or chokes associated with the tubing string as taught by Winestock for the purpose of controlling the production flow rate of fluid. This would achieve the predictable result of monitoring and managing the amount of 
Regarding claim 3, Winestock discloses the step of controlling the production flow rate of each individual production string includes a simultaneous, or non-simultaneous, passing of fluid or gas from all compartments to the surface. (Par. [0039]). The chokes or valves that may be operated to selectively manage the production and injection of fluids.
Regarding claim 4, Winestock discloses the step of controlling the production flow rate of each individual production string includes the step of adjusting the flow rates according to an estimated volume of fluid or gas in the formation, or formations, adjacent to the respective compartment. (Par. [0039]). Examiner contends a choke will allow for adjusting the production flow rate.
Regarding claim 5, Giusti discloses the claimed invention except for the step of controlling the production flow rate of each individual production string includes the step of adjusting the flow rates such that water coning is managed or avoided. 
Nonetheless, Winestock teaches a sensors may be provided in the well determine fluid composition. (Par. [0039]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubing strings in Giusti with sensors that can determine fluid composition taught by Winestock for the purpose of detecting the amount of water being produced. This would achieve the predictable result of monitoring water coning.
Regarding claims 6 and 13, Giusti discloses the claimed invention except for the step of injecting an injection liquid, or gas, simultaneously, or non-simultaneously, into all 
Nonetheless, Winestock teaches a downhole well system that has chokes or valves that may be operated to selectively manage the production and injection of fluids using the multilateral well. In addition, sensors may be provided in the multilateral well, for example to monitor pressure, temperature, flow rate and fluid composition. (Par. [0039]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubing strings in Giusti with the ability to inject fluid as taught by Winestock for the purpose of stimulating the formation. Stimulating the formation would achieve the predictable result of increasing the production of formation fluid.
Regarding claim 8, Winestock discloses said step of controlling the production flow rate of fluid or gas of each compartment individually is done by means of: at least one flow control device of at least one of the compartments; and/or at least one flow control device of at least one of the strings; and/or at least one sensor of at least one of the strings. (Par. [0039]). The chokes or valves that may be operated to selectively manage the production and injection of fluids as well as adjust the flow rate.
Regarding claim 18, Giusti discloses the claimed invention except for at least one sensor and a downhole processor.
Nonetheless, Winestock teaches a downhole well system with chokes or valves. As well as sensors to monitor pressure, temperature, flow rate and fluid composition. (Par. [0039]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubing strings in Giusti with sensors associated with the tubing string as taught by Winestock for the purpose of monitoring pressure, temperature, flow rate and .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Giusti in view of Hirsch PG Pub. 2003/0024704 (Hirsch).
Regarding claim 19, Giusti discloses the claimed invention except for a downhole processor.
Nonetheless, Hirsch teaches a downhole electronic controller module that can control a valve position. (Par. [0033]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubing strings in Giusti with a downhole processor as taught by Hirsch for the purpose of operating a valve. This would achieve the predictable result making decision about opening or closing a valve based on the sensed parameters downhole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676